Title: To George Washington from Major General Philip Schuyler, 26 May 1776
From: Schuyler, Philip
To: Washington, George

 

Dear Sir
Fort George [N.Y.] May 26th 1776

Since my Letter of this Morning Mr Livingston my Aid de Camp whom I sent to Albany to hasten up to this place, whatever of V. Schaick’s and Wynkoop’s Regiments might be there, more than were wanted to mann the Batteaux employed in transporting provisions, is returned here, and informs me that the Men of both those Regiments at that place are not sufficient to mann the Batteaus; this Information is corroberated by a Letter from my Secretary, and gives me great Uneasiness lest our Army in Canada should again be under Difficulties for Want of the necessary Supplies—By the inclosed Return your Excellency will see that I have only 91 Rank and file fit for Duty, twenty eight of these are constantly employed in the Batteaus that bring the Timber for building others: eight in the large Boat; and ten in various other Services, so that I have only 45 left for Duty, and all raw & undisciplined. A Force so trifling that it leaves us exposed to the Insults of any very inconsiderable party who may destroy our Boats and Buildings, and thereby greatly distress if not totally render useless our Army in Canada: permit me therefore to beg your Excellency to order me a Reinforcement the soonest possible, and should I find myself hereafter in a Situation to dispense with them Colonel Van Schaick will then be immediately sent into Canada.
I forgot to mention to your Excellency that the small Note I inclosed you this Morning, I received with the other papers, but do not know whether intended for the Commissioners or me, if for me I am not in a Condition to comply with it, as I have not a person here that understands the Construction of Gundaloes. I wrote for such persons to the Congress in the Course of last Winter but if I had proper persons here it would be needless to build them as the Waters in a few Days, if not already are too low to get Vessels of that Construction down the Falls of Chamblé.
I shall try to procure Batteaumen at Albany and its Vicinity, they are cheaper at eleven Dollars and a Quarter per Month, than Soldiers with the additional pay of one Shilling per Day; because they are more to be depended on.

please to order up some Flints with Directions to have them forwarded to this place, without Delay.
I am so weakened by the Ague, which still continues to torment me, that I cannot bear the Fatigue of visiting the Communication to Albany, where I am much wanted. I am Dear Sir most sincerely Your Excellency’s obedient & humble Servant.

Ph: Schuyler

